RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-A, se constituyen las siguientes Salas de Verano para funcionar durante el receso entre 1 de julio de 2013 al 30 de septiembre de 2013:

Del 1 de julio al 31 de julio de 2013

Hon. Anabelle Rodríguez Rodríguez, presidenta
Hon. Mildred G. Pabón Charneco
Hon. Roberto Feliberti Cintrón

Dell de agosto al 31 de agosto de 2013

Hon. Liana Fiol Matta, presidenta
*536Hon. Erick V. Kolthoff Caraballo
Hon. Edgardo Rivera Garcia

Del 1 de septiembre al 30 de septiembre de 2013

Hon. Federico Hernández Denton, presidente
Hon. Rafael L. Martinez Torres
Hon. Luis F. Estrella Martinez
Los Presidentes de Sala quedan facultados para sustituir a los Jueces que no puedan intervenir en algún asunto ante su consideración, asimismo, para convocar al Pleno del Tribunal cuando sea necesario. El Tribunal continuará emitiendo y certificando opiniones y sentencias durante este periodo.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo